Stevens, J. (dissenting).
I find myself unable to agree with my brethren and am constrained to dissent upon the authority of B & H Management Corp. v. Hardware Mut. Cas. Co. (9 A D 2d 533, affd. 9 N Y 2d 674) and Allied Grand Doll Mfg. Co. v. Globe Ind. Co. (28 Misc 2d 1048, mod. 15 A D 2d 901). In the Walters case (Walters v. Great Amer. Ind. Co., 12 N Y 2d 967) the policy clearly excluded damages ‘ ‘ caused by the discharge, leakage or overflow of water or steam from * * * industrial or domestic appliances ” (p. 968), and the leakage which caused the damage came from a hose which was a part of or connected to a Stereotex silver spray machine used in decedent’s business. “ Unquestionably ”, as the court determined, “the loss here resulted from the flow of water from an ‘ industrial appliance’” (p. 969). The clause in question in the policy before us is equally susceptible of the construction that it excludes property damages only in premises actually tenanted (i.e., occupied) by the insured, as that it excludes property in the building in which the insured is a tenant, but not physically in occupancy. “It is not enough that the construction contended for by the insurer defendant can be fairly made. The construction sought must be the only construction that can fairly be placed thereon.” (B & H Management Corp. v. Hardware Mut. Cas. Co., supra, p. 535.) “ The argument that the term [of exclusion] refers to the entire building, including all those portions not rented or controlled by plaintiff, is a specious one and must be rejected ” (Allied Grand Doll Mfg. Co. v. Globe Ind. Co., supra, p. 1049).
*145Rabin, J. P., Steuer and Staley, JJ., concur in Per Curiam opinion; Stevens, J., dissents in opinion, in which Valente, J., concurs.
Determination of the Appellate Term reversing judgment of the Civil Court reversed, on the law, with $50 costs to the appellant, and judgment of the Civil Court reinstated.